DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31 and 321 on Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 – 16 are objected to because of the following informalities:  
Claim 1, line 1 reads “Blood-flow reduction device” in line 1, however, this is not grammatically correct as there is no article (the/an/a) in front of the noun. The examiner suggests the phrase read “A blood-flow reduction device”;
Claim 1, line 4 reads “made along a line for incision”, however, this is not grammatically correct as there is no article (the/an/a) in front of the noun. The examiner suggests the phrase read “made along a line for an incision”;
Claim 2, line 2 reads “to remove from the area liquid blood”, however this is a typographical error, and the examiner suggests the line read “to remove liquid blood from the area” for the sake of a more uniform sentence structure;
Claims 2 – 16, line 1 reads “Device according to”, however, this is not grammatically correct as there is no article (the/an/a) in front of the noun. The examiner suggests the phrase read “The device according to”;  
Claims 3 and 7, line 2 reads “centre”, however this is a typographical error, and the examiner suggests the line read “center” for sake of consistent claim language; 
Claims 6 and 8, line 1 reads “the gripping means”, although it is understood to the examiner that the line is referencing the “at least one gripping means”, the examiner suggests the line be written as “the at least one gripping means” for the sake of consistency throughout the claims;
Claims 8, 11, 13, and 14, line 1 reads “the first handle”, although it is understood to the examiner that the line is referencing the “at least one first handle”, the examiner suggests the line be written as “the at least one first handle” for the sake of consistency throughout the claims;
Claims 2 – 16 are objected for being dependent upon an objected claim;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and  6 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "an opening" renders the claim indefinite because it is unclear whether the limitation is citing to a previously undefined part of the frame, or if “an opening” is referring to the “area” previously defined in the claims above. For the purpose of examination, the opening will be read as the area. 
The term “close to” in claims 6 and 8 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The location of the proximal connection piece relative to the frame has been rendered indefinite by the use of the term “close to”.  It is unclear as to how close would or would not be encompassed by the claimed term since there is no standard to establish what is close and what is not close.
The term “close together” in claim 9 is a relative term which renders the claim indefinite. The term “close together” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The location of the distal connection pieces relative to each other has been rendered indefinite by the use of the term “close together”.  It is unclear as to how close would or would not be encompassed by the claimed term since there is no standard to establish what is close and what is not close.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation greater than 90 degrees, and the claim also recites preferably equal to 120 degrees which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 7 – 14 are rejected under 112(b) as they depend from an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 which defines a device for Caesarean delivery operations on a living being recites “an area inside which a cut may be made along a line for incision”, which reads as though the incision line is a part of the frame/device. As the incision line for a Caesarean delivery is present on a living being, the claim is rejected under 101 as encompassing a human organism.  The examiner suggests the line be written to read “an area inside configured or adapted for a cut or an incision”. 
Claim 13 recites “wherein the handles are aligned along the incision line”.  As this limitation requires the handles to align with the incision, the incision must be a part of the device such that the handles always are aligned in that manner.  Therefore, claim 13 is additionally rejected under 101 as encompassing a human organism.
Claims 2-16 have been included in the rejection due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 8, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zweig (US 5246446).
Regarding claim 1, Zweig discloses a blood-flow reduction device (uterine incision compression device) (Examiner’s note: the device is used to compress the blood vessels along the uterus to diminish bleeding) for Caesarean delivery operations; abstract, column 2 lines 33 - 37, and column 3 line 29 through column 4 line 4), comprising: 
a frame (frame 11, see annotated Fig. 1), defining internally an area (opening 12, see annotated Fig. 1) inside which a cut may be made along a line for incision of a uterus of a patient giving birth (column 1, lines 10 – 25; column 3 lines 21 – 45); and 
at least one gripping means (handle 15; see annotated Fig. 1) for exerting a pressure with the frame on the patient giving birth (Examiner’s note: as disclosed in column 2, lines 26 – 40, the frame is pressed onto the abdomen via the handle to compress the region), 
wherein the frame (frame 11, see annotated Fig. 1) is a closed ring and encloses said area (Examiner’s note: “ring” is defined as a structure that encloses a space and the frame 11, as shown in Fig. 1, is closed around the opening 12, and therefore the frame is a closed ring enclosing said space) so that the pressure of the frame (frame 11, see annotated Fig. 1) on the patient giving birth reduces the blood flow within the closed area (opening 12) inside the frame as a result of the cut (Examiner’s note: as discussed in column 2, lines 26 – 40, and column 3, line 30 through column 4 line 4, the frame is pressed against the uterus, surrounding the incision firmly enough to restrict blood flow through the blood vessels beneath the frame).  
Annotated Figure 1 of Zweig

    PNG
    media_image1.png
    522
    686
    media_image1.png
    Greyscale


Regarding claim 2, Zweig discloses wherein the frame (frame 11, see annotated Fig. 1) is associated with an aspirator (suction means – not shown) (Examiner’s note: as disclosed in column 2, lines 48 – 57, attaching the drain tubes 18 to a suction means to suction the blood away from the incision) designed to remove from the area liquid blood which is dispersed as a result of cutting of blood vessels along the incision line (column 2, lines 26 – 40; column 3 line 29 through column 4 line 4).  

Regarding claim 3, Zweig discloses wherein the frame has a C-shaped cross-section (Examiner’s note: as cited in column 3, lines 27 – 28, the frame can be an oval shape, which gives a c-shaped cross section) with an opening (opening 12) directed towards a center of the frame (Examiner’s note: the opening 12 is at the center of the frame).  

Regarding claim 4, Zweig discloses wherein the frame (frame 11, see annotated Fig. 1) is provided with a connection (manifold 20) for the aspirator (Examiner’s note: as stated in column 3, lines 20 – 28, the manifold 20 connects the drain tubes to the suctioning means).  

Regarding claim 6, Zweig discloses wherein the gripping means (see annotated Fig. 1) comprises at least one first handle (handle 15, see annotated Fig. 1) with a proximal connection piece (socket 16, see annotated Fig. 1) close to the frame (frame 11, see annotated Fig. 1) and a distal connection piece (frame of handle 15, see annotated Fig. 1) (column 1 lines 53 – 60, column 2 lines 29 – 33, and Fig. 1).

Regarding claim 8, Zweig discloses wherein the gripping means (see annotated Fig. 1) comprises a second handle (handle 15, see annotated Fig. 1) having a respective proximal connection piece (socket 16, see annotated Fig. 1) close to the frame (frame 11, see annotated Fig. 1), situated opposite the proximal connection piece (socket 16, see annotated Fig. 1) of the first handle (handle 15, see annotated Fig. 1) (Examiner’s note: the proximal piece of the second handle is on the opposite side of the frame away from the proximal piece of the first handle) (see annotated Fig. 1), and a distal connection piece (frame of handle 15, see annotated Fig. 1) (column 1 lines 53 – 60, column 2 lines 29 – 33, and Fig. 1).  
Annotated Figure 1 of Zweig

    PNG
    media_image1.png
    522
    686
    media_image1.png
    Greyscale


Regarding claim 9, Zweig discloses wherein the frame (frame 11) has quadrangular form (Examiner’s note: the frame 11 is square in shape as shown in Fig. 1) or alternatively can be oval (column 3 lines 27-28), and said distal connection pieces (see annotated Fig. 1) are situated on opposite portions of the frame arranged close together (Examiner’s note: the proximal end of the distal connection pieces are on opposite portions of the frame, and the distal ends of the distal connection pieces are arranged close together).  
Annotated Figure 1 of Zweig

    PNG
    media_image1.png
    522
    686
    media_image1.png
    Greyscale




Regarding claim 15, Zweig discloses wherein the frame (frame 11) comprises a surface lining (bottom surface of the frame 11 – not shown) intended to make pressing contact with the uterus (column 2, lines 26 – 40), said lining being biocompatible and sterilizable (Examiner’s note: as stated in column 2, lines 26 – 40, the frame is made up of stainless steel which is biocompatible and can be sterilized).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 10 – 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zweig (US 5246446).
Regarding claim 5, Zweig teaches the frame device of claim 1 above. 
However, Zweig is silent regarding wherein the ring can be opened.
It appears that the device of Zweig would operate equally well with the claimed function of opening, since the device of Zweig is intended to be used as a means for obstructing blood flow - column 2, lines 26 – 40, which is the same intended use of the device of the instant application. Further, applicant has not disclosed that the function of opening the frame solves any stated problem or is for any particular purpose, indicating simply that the diameter “may” be opened or closed (specification page 4, lines 22 – 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Zweig to open because it appears to be an arbitrary design consideration which fails to patentably distinguish over Zweig.  

Regarding claims 10 and 11, Zweig teaches the device of claim 1 above.
However, Zweig is silent regarding wherein the first handle and the second handle are formed as one piece with the frame.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to form the handles as one piece with the frame since it has been held "that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); In the instant case, since the device of Zweig comprises several pieces secured together as a single unit, to form the device of Zweig as a unitary piece is considered obvious design choice.  Furthermore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to form the handles as one piece with the frame for common sense reasons.  For example, as the device would be formed from one unitary piece it would not require assembly, and thus would decrease assembly time required in manufacture.  
It should be understood that forming the device of Zweig as one piece would not take away the ability of the handles to pivot, and would only restrict the ability to remove said handles from the frame.

Regarding claim 12, Zweig discloses wherein at least the second handle (see annotated Fig. 1) can be removed from the frame (frame 11) (Examiner’s note: the second handle is attached to the frame via the ball and socket joint 17/16 - column 2, lines 26 – 40 and therefore is considered capable of removal as claimed. Additionally, Zweig does not disclose wherein the handles are permanently fixed to the frame and therefore the handle could be removed by other detachment means, such as cutting. Thus, the second handle could be removed from the frame as claimed).  

Regarding claim 13, Zweig teaches the incision line within the frame (column 2, lines 26 – 40, and column 3, line 30 through column 4 line 4, an incision is made within the perimeter of the frame).  Although Zweig does not expressly disclose where the incision is within the frame and thus does not expressly disclose wherein the first and second handles (see annotated Fig. 1) are aligned along the incision line (see annotated Fig. 1) and are orthogonal to the area, it would have been obvious to one of ordinary skill in the art to center the incision within the perimeter of the frame for common sense reasons, such as for the purpose of having the maximum amount of working space in all directions around the incision, or having the best aerial view of the incision.  Thus, for the incision line to be aligned with the handles and orthogonal to the area is considered obvious over the teachings of the prior art.

Regarding claim 14, although Zweig does not expressly state the drawings are to scale, in looking at the handles shown in Fig. 1 it is reasonable to say that the handles are spaced at least greater than 90 degrees from each other and to from the device of the prior art as shown in the drawing would have been obvious and at least within the purview of one of ordinary skill in the art. Thus, the claimed limitation is considered obvious over the teaches of Zweig.

Regarding claim 16, although Zweig does not expressly state the drawings are to scale, in looking at the corners of the frame in Fig. 1 it is reasonable to say that the frame corners are not sharp and to form the device of Zweig as shown in the drawing would have been obvious and at least within the purview of one of ordinary skill in the art. Furthermore, it would have been obvious to one of ordinary skill in the art for the corners to not be sharp for common sense reasons, such as so that the corners did not puncture, poke, or scratch the patient when in use. Thus, the claimed limitation is considered obvious over the teaches of Zweig.



Note: The examiner notes that the Claim 7 is found to be free of prior art.  The prior art does not teach or suggest an aspiration duct formed from the first handle and emerging inside the area towards a center of the frame.  It is noted that although free of prior art, claim 7 is rejected to over 101 and 112 and has been objected to. See above action for more details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chua (US 20170265957 A1) teaches a biocompatible frame with an opening where an incision is made during a caesarean procedure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/           Examiner, Art Unit 3771                                                                                                                                                                                             

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771